DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2021 has been entered.
 
Status of Claims
Claims 1-20 are pending and allowed herein.  Claim 21 is canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is to Kalthoff et al (US Pub 2003/0182167 A1), Sales (US Pub 2002/0072954 A1), Macwan et al (US Pub 2013/0138716 A1), Lisser (US Pub 2002/0165757), and Moore et al (US Pat 8,108,250 B1); however none of these references either individually or as an ordered combination anticipate the claimed invention or render it obvious.
Kalthoff et al teaches mapping goals to product structure allows user to navigate between product structure components and its associated goals and enables user to find the goals and product structure affected by changes to respective product structure and goals
Sales teaches system provides guidance to the individual in implementing automated Internet based marketing campaigns and helps to determine the areas an employee or individual needs training in, as well as to determine which sales and marketing strategies are most effective. 
Macwan et al teaches a device that has a processor to accesses a list of activities comprising trigger events. The collected sensory data are compared to a portion of trigger events to detect trigger events indicating possible occurrence of one activity. The collected sensory data are synthesized according to references to confirm actual occurrence of one activity. The tracking information associated with confirmed actual occurrence of one activity is transmitted to a server. The feedback information corresponding to tracking information is received from server.
Lisser teaches calculated performance values to be meaningfully compared even if the sub-entities are different 
Moore et al teaches a system that provides clearly stated and measured employee and team goals along with immediate feedback, thus motivating employees, and increasing teamwork and employee satisfaction that propels a business forward in appropriate key areas.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Barfield et al (US Pat 10,523,622) teaches analysis system compares the user profile data for the user with a time-dependent goal to determine a result. The time-dependent goal may be determined based on an analysis of a set of (successful) users. A user interface system generates a representation of the result for prompting the user to initiate a communication to a different user based on the time-dependent goal. The representation may comprise a metered representation indicating an amount of progress, by the user, toward the time-dependent goal.
Rana et al (US Pat 9,560,156) teaches rules engine generates a coaching message for output to the end user if the information does not meet the metric, wherein the one or more coaching messages provokes (or suggests) the end user to change the user profile and/or the user activity of the end user to meet the metric.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.